Case 5:19-cv-01326-PA-SP Document 1-7 Filed 07/18/19 Page 1 of 11 Page ID #:161




                   EXHIBIT B-3
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               2 of
                                                                  1 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:162
                                                                                    #:89




                      EXHIBIT 1




                                                                                     Ex. B-3
                                                                              REMOVAL000135
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               3 of
                                                                  2 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:163
                                                                                    #:90




                                                                                     Ex. B-3
                                                                              REMOVAL000136
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               4 of
                                                                  3 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:164
                                                                                    #:91




                                                                                     Ex. B-3
                                                                              REMOVAL000137
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               5 of
                                                                  4 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:165
                                                                                    #:92




                                                                                     Ex. B-3
                                                                              REMOVAL000138
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               6 of
                                                                  5 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:166
                                                                                    #:93




                      EXHIBIT 2




                                                                                     Ex. B-3
                                                                              REMOVAL000139
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               7 of
                                                                  6 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:167
                                                                                    #:94




                                                                                     Ex. B-3
                                                                              REMOVAL000140
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               8 of
                                                                  7 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:168
                                                                                    #:95




                      EXHIBIT 3




                                                                                     Ex. B-3
                                                                              REMOVAL000141
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               9 of
                                                                  8 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:169
                                                                                    #:96




                                                                                    Ex. B-3
                                                                             REMOVAL000142
Case
Case5:18-cv-02425-DMG-SHK
     5:19-cv-01326-PA-SP Document
                           Document
                                  1-71-5
                                       Filed
                                           Filed
                                              07/18/19
                                                 11/15/18
                                                        Page
                                                          Page
                                                             10 of
                                                                9 of
                                                                   1110Page
                                                                        PageIDID
                                                                               #:170
                                                                                 #:97




                                                                                  Ex. B-3
                                                                           REMOVAL000143
Case
 Case5:18-cv-02425-DMG-SHK
      5:19-cv-01326-PA-SP Document
                            Document
                                   1-71-5Filed
                                            Filed
                                               07/18/19
                                                  11/15/18Page
                                                            Page
                                                               1110
                                                                 of 11
                                                                    of 10Page
                                                                           Page
                                                                              ID ID
                                                                                 #:171
                                                                                    #:98




                                                                                     Ex. B-3
                                                                              REMOVAL000144
